I 
believe that nearly everything has already been said 
here since the beginning of the sixty-third session of 
the General Assembly. Some were things that we 
Africans wanted to hear and some we could have done 
without. But I have come to New York once again to 
join other heads of State who are concerned with the 
state of the planet, which faces armed conflicts, 
environmental catastrophes — some naturally 
occurring and some the result of thoughtless and 
selfish behaviour and attitudes of some among us — as 
well as multiple financial crises, including extreme 
increases in the price of oil and basic food products.  
 On behalf of the people of the islands of Sao 
Tome and Principe, I should like to congratulate 
Mr. Miguel d’Escoto Brockmann on his election to the 
presidency of the General Assembly at its sixty-third 
session and to wish him every success. I am certain 
that the themes he has put forward for discussion at 
this session are a reflection of his concern about the 
various international problems currently affecting the 
world. I would dare say that we are doubly blessed by 
his qualities as a diplomat, which are well known, and 
as a priest. Allow me also to take this opportunity to 
 
 
23 08-51845 
 
thank and commend his predecessor for a job well 
done. 
 The report (A/63/1) of the Secretary-General to 
the Assembly exhaustively describes the world in 
which we live and reflects the major concerns of 
Member States while providing guidance on how to 
resolve them. I believe it to be an important working 
document that deserves the closest attention from 
Member States.  
 The recent upheavals and conflicts that the world 
has experienced are proof of the fragility of the current 
system of international relations. That makes it 
necessary for the world’s main political actors to 
engage in permanent dialogue to find lasting solutions 
that will make it possible for nations and peoples to 
concentrate on social and economic development 
issues.  
 With regard to development, I would like to 
commend the Secretary-General on his selection of 
themes for the high-level meetings, the first of which 
took place the day before the opening of the general 
debate and the second of which is taking place today. 
We hope that those who, during the first three days of 
the general debate, have reaffirmed their determination 
to continue their solidarity towards Africa will translate 
the intentions expressed here into action.  
 I need not reiterate my country’s position with 
regard to chronic unresolved conflicts, especially the 
situation in the Middle East, including the Palestinian 
issue, the perennial latent conflict in our subregion that 
is taking place in the Democratic Republic of the 
Congo, and the humanitarian situation in Darfur and its 
impact.  
 Our attention and available resources are focused 
on efforts to eradicate poverty, ensure food security 
and achieve the Millennium Development Goals 
(MDGs). Despite the enormous efforts of my people 
and the hardships they have suffered, my country will 
not be able to achieve all the Goals by 2015. The food 
crisis, the financial crisis and the constraints of 
insufficient aid linked to inadequate processes are all 
contributing to deteriorating prospects. Paradoxically, 
the number of poor people is increasing rather than 
decreasing. We are continuing our efforts to reverse 
that situation, by example, by greatly increasing 
microcredit loans in the agriculture and fisheries 
sectors in an attempt to ensure some measure of food 
security.  
 However, despite the relatively unfavourable 
overall environment, there have been some success 
stories. For example, in recent years, Sao Tome and 
Principe has made great progress with regard to child 
mortality indicators; we are certain that we will 
achieve the targets established in the MDGs. We have 
also made progress in the area of education. With 
adequate support from our partners and the 
international community, we will be able to achieve the 
relevant targets set out in the MDGs.  
 According to data published in 2007, the 
incidence of HIV/AIDS infection has increased in my 
country. We have attempted to provide free or 
subsidized antiretroviral treatment for all, with help 
from the Federative Republic of Brazil. We are also 
carrying out an aggressive policy to educate people in 
order to prevent the disease and promote safe sexual 
practices.  
 Sao Tome and Principe is an archipelago that 
includes three mountainous islands. Despite our 
mountainous terrain, however, our people are 
increasingly concerned about the advancing sea at high 
tide. According to records, no waves higher than three 
metres have broken on our shores in the past 110 years. 
However, giant waves have begun to wash over our 
coastal highways in the past 10 years, temporarily 
cutting off certain regions of our country. I cannot 
overemphasize the strong appeal I made from this 
rostrum in the past to those who are primarily 
responsible for the global warming that afflicts the 
planet, namely, that they address this phenomenon and 
the means to mitigate its effects with much greater 
seriousness.  
 In his statement at the opening of the sixty-third 
session of the General Assembly (see A/63/PV.1), the 
Assembly President said that love was the greatest 
need in today’s world and that the selfishness of some 
has led to the current situation. This may perhaps be 
considered overly simplistic coming from the mouth of 
a head of State, but I believe that that is precisely the 
core of the problem. Our Governments, diplomats and 
politicians rarely think in such terms. No people 
chooses to be poor. Being poor does not imply that we 
are less intelligent or lazier than others. It all has to do 
with the opportunities available at the time of birth, as 
well as to the solidarity and compassion one 
encounters thereafter — when these are not empty 
words. Yes, we must re-establish generosity and 
solidarity among human beings.  
  
 
08-51845 24 
 
 An example of that is the fact that there was a 
decrease of more than 95 per cent in the number of 
cases of malaria recorded in Sao Tome and Principe in 
2007. As a result, we expect that the disease will soon 
be eradicated from our country through an ongoing 
control programme. For the first time in centuries, as 
confirmed by the most recent report of the World 
Health Organization on the state of the world’s health, 
malaria is not the main cause of child mortality and 
morbidity among the people of my country. That has 
been possible thanks to the Republic of China on 
Taiwan.  
 Speaking of solidarity and Taiwan, once again 
from this rostrum, I would like to appeal to the 
conscience of each and every member to consider the 
fate to which 23 million Taiwanese have been 
relegated. Will the community of nations represented 
here continue to ignore the existence of a population 
comprising more than 23 million people? I must 
remind the Assembly that the Republic of China on 
Taiwan is a country with a vibrant democracy and an 
enviable economic and technological record that has 
served as a development model for the global economy. 
On 20 May 2008, we were pleased to see the 
inauguration of the new President of that friendly 
country. We paid close attention to his inaugural 
address, which was a genuine call for peace and good 
relations in the Taiwan Strait. 
 Also regarding the lack of solidarity in the world, 
the embargo against Cuba is another cause for concern 
that requires our urgent attention. That relic from the 
past must be lifted on an urgent basis, especially in the 
aftermath of the destruction caused by the two 
successive hurricanes that recently struck that friendly 
nation. The United States Administration has a golden 
opportunity to demonstrate to the world that the 
statements of its leaders are not just rhetorical 
exercises.  
 At the same time, I would like to make it very 
clear that Sao Tome and Principe is a tenacious 
defender of the measures to combat international 
terrorism and to prevent the further loss of innocent 
life.  
 Development strengthens diplomacy and security, 
reduces threats against our collective security and 
produces peaceful, stable and prosperous societies. 
That must be the focus of our efforts. I should 
therefore, in conclusion, reiterate what I said at the 
outset: we must all be less selfish and care more about 
each other, rather than just ourselves.  